UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 033-25126-D MedeFile International, Inc. (Exact name of registrant as specified in its charter) Nevada 85-0368333 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 301 Yamato Rd, Suite 1200 Boca Raton, FL33431 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (561) 912-3393 Copies to: Richard A. Friedman, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares outstanding of registrant’s common stock, par value $0.0001:190,836,554 as of May­15, 2014. 1 Table of Content Table of Content Page PART I FINANCIAL INFORMATION ITEM 1. Financial Statements 3 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 17 ITEM 4. Controls and Procedures 17 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 17 ITEM 1A. Risk Factors 17 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 3. Defaults Upon Senior Securities 17 ITEM 4. Mine Safety Disclosures 17 ITEM 5. Other Information 17 ITEM 6. Exhibits 17 Signatures 18 2 Table of Content Item 1.Financial Statements. Medefile International, Inc. Condensed Consolidated Balance Sheets (unaudited) March 31, December 31, Assets Current assets Cash $ $ Accounts receivable Inventory Merchant services reserve Prepaid insurance - Total current assets Website development, net of accumulated amortization Furniture and equipment, net of accumulated depreciation Intangibles Total assets $ $ Liabilities and Stockholders' (Deficit) Current Liabilities Accounts payable and accrued liabilities $ $ Coverible debenture - net of discount Deferred revenues Derivative liability Total Current Liabilities Stockholders' (Deficit) Preferred stock, $.0001 par value: 10,000,000 authorized, no shares issued and outstanding - - Common stock, $.0001 par value: 500,000,000 authorized; 40,706,899 and 40,706,899 shares issued and outstanding on March 31, 2014 and December 31, 2013, respectively Additional paid in capital Common stock to be issued Accumulated deficit ) ) Total stockholders' (deficit) ) Total liability and stockholders'(deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements 3 Table of Content Medefile International, Inc. Condensed Consolidated Statements of Operations For the Three Months Ended March 31, Revenue Cost of goods sold Gross profit Operating expenses Selling, general and administrative expenses Depreciation and amortization expenses Total operating expenses Loss from operations ) ) Other income (expenses) Interest expense - convertible note ) - Interest expense - discount on convertible note ) - Gain (loss) on changes in fair value of derivative liabilities Total other income (expense) Gain (loss) before income tax Provision for income tax Net income (loss) $ $ Net loss per share: basic and diluted $ $ Weighted average share outstanding basic and diluted The accompanying notes are an integral part of these consolidated financial statements 4 Table of Content Medefile International, Inc. Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, Cash flows from operating activities Net loss $ $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Interest expense - covertible debenture - Interest expense - discount on convetible debenture - (Gain)lossin fair value of derivitave liabilities ) ) Changes in operating assets and liabilities Accounts receivable ) Inventory Prepaid insurance Accounts payable and accrued liabilities ) ) Deferred revenue ) ) Net Cash used in operating activities ) ) Cash flows from investing activities Website development - ) Net cash used in investing activities - ) Cash flow from financing activities Proceeds from common stock sale - Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $
